Filed 12/29/15 In re Ashley L. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re ASHLEY L., a Person Coming Under                               B261584
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. DK05078)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

C.A.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County.
Tony L. Richardson, Judge. Affirmed.
         Emery El Habiby, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, Kimbery Roura, Deputy County Counsel, for Plaintiff and Respondent.
                  ___________________________________________________
       C.A. (Mother) contends that the dependency court improperly ordered this matter
pertaining to Mother’s daughter, Ashley L., transferred from Los Angeles County to
Imperial County. We find that the dependency court did not abuse its discretion or
otherwise err in ordering the case transferred, and accordingly affirm.
                                     BACKGROUND
       Mother has three children: Ashley, born in 2003; L.L., born in 2006; and D.S.,
born in 2010. Each child has a different biological father. In May 2014, the Department
of Children and Family Services (DCFS) received a referral alleging that Mother—who
was living with the three children in Los Angeles County—was using drugs. The referral
further reported that Ashley, who has attention deficit hyperactivity disorder (ADHD),
was not receiving her medication. A social worker interviewed the children’s maternal
grandmother, who stated that mother had a history of drug use and previous involvement
with DCFS. Mother admitted that she previously abused marijuana, methamphetamine,
and cocaine, and had recently used methamphetamine and marijuana.
       A prior DCFS referral, in 2012, alleged that Mother used cocaine and
methamphetamine, which caused her to hallucinate and leave the children for days at a
time. Mother received family maintenance services and completed a substance abuse
program, and the prior DCFS case was closed in 2013.
       Ashley was interviewed in connection with the May 2014 referral. She told the
social worker that she had not taken her ADHD medication for a while. She had been
sent home from school early that day because she did not listen to her teacher and did not
want to do her school assignments. Ashley stated that Mother took good care of her. She
did not see her father, Jesus L. (Father), regularly, but had frequent telephone contact
with him. She recently spent three weeks with him during a school break and had a good
time. She wanted to continue living with Mother and continue visiting Father.
       Father was living in Imperial County with his wife and their daughter. He was
interviewed and stated he had always been active in Ashley’s life and had regular contact
with her on weekends and holidays. In addition, during Mother’s previous involvement
with DCFS, Ashley resided with him from July to December 2012. At the time of the

                                             2
interview, Father was temporarily staying at the home of Ashley’s paternal grandmother
in Los Angeles County.
       Mother reported that Ashley had been diagnosed with ADHD and bipolar disorder.
Ashley was prescribed two types of medication but had not been taking either of them for
the past month because Ashley was uninsured and Mother could not afford to purchase
the medication.
       At the May 2014 detention hearing, each minor was ordered detained and released
to their respective fathers. The dependency court ordered sibling visits and monitored
visits for Mother.
       Ashley was interviewed again in June 2014. She was highly active and unable to
sit still during the interview. She said that she did not need her medication because it
made her feel frustrated. She acknowledged, however, that it would help her focus and
remain calm. When Ashley lived with Mother, Mother would have parties with drinking
and smoking. Ashley said that she and her siblings often had to take care of themselves
because Mother was “not there for” them. Ashley loved Mother and liked visiting her,
but did not want to return to live with her. She also did not want to live with Father
because she got bored at Father’s home and had no friends there. She wished to live with
her paternal grandmother.
       Father reported that he obtained a medical appointment for Ashley and had re-
enrolled her with insurance. He had also enrolled her in therapy. Ashley continued to act
inappropriately in school and was physically aggressive toward other children.
       Meanwhile, Mother was not cooperating or communicating with DCFS. She
failed to show up at scheduled appointments and was not participating in services.
Mother had telephone contact with Ashley, but no in-person visits. Ashley also had not
had any sibling visits.
       At the October 2014 adjudication and disposition hearing, Mother pled no contest
to an amended count relating to her drug use. The dependency court sustained the section




                                             3
300 petition,1 finding that Mother’s drug use limited her ability to provide regular care
and supervision of the children.
        Mother testified during the disposition portion of the hearing. She testified that
she wanted to reunify with her children and that she had a difficult time visiting Ashley
because she lived four hours away. Mother stated she was willing to participate in a drug
treatment program if it was scheduled around her work hours.
        The dependency court declared all three children dependents and terminated
jurisdiction as to L.L. and D.S., granting joint legal custody of the two to the parents and
physical custody to the respective fathers. Ashley was ordered removed from Mother and
placed with Father; Mother was to receive enhancement services, including drug testing
and a drug and alcohol program. The court ordered monitored visits for Mother with
Ashley and individual counseling for Ashley.
        In January 2015, DCFS filed a motion to transfer the case to Imperial County.
DCFS contended that the transfer was in the best interests of Ashley because Father had
physical custody of her and resided in Imperial County, and that the family was better
served in Imperial County, rather than having to travel to Los Angeles County for
services.
        At the hearing, Mother’s counsel objected to the motion, arguing that service was
deficient and that the motion did not indicate whether Mother would be able to continue
receiving services. Counsel argued that the transfer would likely make it impossible for
Mother to complete drug testing or a drug program. DCFS argued that the services were
for the benefit of Ashley and that Mother was receiving enhancement services only.
        The dependency court ruled in favor of DCFS and signed a transfer order, finding
that Ashley’s legal residence was in Imperial County and that transfer of the case was in
her best interests. The court determined that transfer was warranted because Father and



1       Unless otherwise noted, all statutory references are to the Welfare and Institutions
Code.


                                              4
Ashley resided in Imperial County. The January 15, 2015, transfer order noted that a
section 364 hearing had been scheduled for April 2, 2015.
        Mother timely appealed the transfer order.
                                       DISCUSSION
        The dependency court’s order transferring the case to Imperial County is reviewed
for an abuse of discretion. (In re R.D. (2008) 163 Cal. App. 4th 679, 685.) We affirm
such an order “unless it ‘exceed[s] the bounds of reason. When two or more inferences
can reasonably be deduced from the facts, the reviewing court has no authority to
substitute its decision for that of the trial court.’” (In re J. C. (2002) 104 Cal. App. 4th 984,
993.)
I. The child’s best interests
        California Rules of Court, rule 5.610(c) states: “(1) After making its jurisdictional
finding, the court may order the case transferred to the juvenile court of the child’s
residence if: [¶] (A) The petition was filed in a county other than that of the child’s
residence; or [¶] (B) The child’s residence was changed to another county after the
petition was filed.” This transfer may occur before or after the disposition hearing. (Cal.
Rules of Court, rule 5.610(c)(3).) In deciding whether to order a transfer to the county in
which the child resides, the dependency court must consider the best interests of the
child. (Cal. Rules of Court, rule 5.610(e); In re J.C., supra, 104 Cal. App. 4th 984, 992.)2
        Mother contends that the dependency court abused its discretion because it made
no finding that the transfer to Imperial County would be in Ashley’s best interests. This
contention is directly belied by the record—the court found that a transfer would serve
Ashley’s best interests because she was residing in Imperial County.
        The dependency court had ample basis to make this determination. The primary
question in a case such as this is: Which county can best monitor the child’s well-being


2      Alternatively, pursuant to section 375, the dependency court may order a case
transferred to the county where the parent resides, if such a transfer would be in the
child’s best interests. (In re J.C., supra, 104 Cal. App. 4th 984, 991-992.)


                                              5
and the suitability of placement on a continuing basis, and oversee the child’s academic
progress and other needs, such as therapy and medication? (See In re J.C., supra, 104
Cal. App. 4th 948, 994.) It is clear that the answer in this matter is the county of the
child’s residence. Ashley was placed in Father’s physical custody in a location somewhat
distant from Los Angeles County. Given Ashley’s residence, it would be unreasonable to
expect the Los Angeles County dependency system to monitor Ashley’s needs and well-
being in a manner superior to Imperial County.
       Mother’s primary point of contention seems to be that transfer of the matter was
not in her own best interests. But that does not mean that the transfer would not benefit
Ashley. Mother was provided with enhancement services, not reunification services.
“Enhancement services are child welfare services offered to the parent not retaining
custody, designed to enhance the child’s relationship with that parent.” (Earl L. v.
Superior Court (2011) 199 Cal. App. 4th 1490, 1497, fn. 1.) As Ashley was appropriately
placed with Father, formal reunification with Mother was not a priority. (See In re J. C.,
supra, 104 Cal. App. 4th 984, 994 [where reunification was not the focus, the mother’s
county of residence had “very little bearing” on decision of which venue would serve
children’s best interests].)
       Accordingly, the dependency court did not err in determining that transfer of the
case to Imperial County was in Ashley’s best interests and in ordering the case
transferred.




                                              6
II. Inter-county transfer protocol
       Mother’s second argument is that the transfer order violated the Southern
California Inter-County Transfer Protocol (Protocol).3
       The Protocol states, in relevant part: “Absent extraordinary circumstances, a case
shall not be transferred out less than 90 days prior to the next scheduled review hearing.
Review hearings include those under WIC §§ 366.21(e), 366.21(f), 366.22, 366.25, and
366.3.” (Protocol, ch. 2(C.)(5.).) Mother argues that, because a section 364 hearing was
scheduled for April 2, 2015, fewer than 90 days after the January 15, 2015, transfer order,
the dependency court was without authority to order a transfer.
       We disagree. First, Mother provides no compelling reason to find that the subject
Protocol section prevents transfer when a section 364 hearing is pending. The various
review hearings specifically listed in the Protocol section pertain to hearings for children
who have been removed from both parents and placed in foster care, and function to
determine whether a child can be returned to a parent’s custody or whether a permanent
plan will be finalized. (§§ 366.21, subd. (e); 366.21, subd. (f); 366.22; 366.25; 366.3.) In
contrast, section 364 is not termed a “review” hearing and applies in cases where a child
is not removed from the physical custody of his or her parent or guardian. (§ 364.) The
focus at a section 364 hearing is whether continued dependency court supervision is
necessary. (§ 364, subd. (c).)
       Furthermore, even if the subject Protocol section did apply to a section 364
hearing, Mother has failed to show any prejudice. At the time the transfer order was
entered, the section 364 hearing was not to be held until 77 days later. Mother does not
explain how the alleged deficiency of a 13-day pendency impacted her or Ashley.



3       The Protocol was approved and enacted by the presiding judges of the juvenile
courts of Los Angeles, San Diego, San Bernardino, Riverside, Imperial, and Orange
Counties to facilitate the transfer of delinquency and dependency cases from one county
to another. (Protocol, pp. 3-4.) The protocol may be found, as of the date of this opinion,
at http://www.riverside.courts.ca.gov/juvenile/intercountytransferprotocol.pdf.


                                              7
       Finally, Mother does not establish that a possible violation of the Protocol, as of
January 2015, would warrant reversal. The Protocol was not formally enacted until
September 8, 2015. (Protocol, p. 4.) At the time the transfer order was entered, the
Protocol was merely a “pilot project.” (Protocol, p. 3.) And this pilot project ended in
February 2015 (ibid.), prior to the scheduled section 364 hearing. We have no cause to
determine whether a violation of the Protocol, after it was actually enacted, would
necessitate reversal. But we see no reason to find that an order issued at the end of the
pilot period would mandate reversal, particularly when it appears that the order does not
contravene the Protocol.
                                      DISPOSITION
       The dependency court’s January 15, 2015, order transferring the case to Imperial
County is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                          BOREN, P.J.
We concur:


       ASHMANN-GERST, J.


       HOFFSTADT, J.




                                             8